DETAILED ACTION
	This is a final rejection in response to amendment filed 8/10/21. Claims 1, 5-15, 17-18 and 20-23 are currently pending.
Response to Arguments
Applicant’s arguments, filed 8/10/21, with respect to the previous interpretation of Papple have been fully considered and are persuasive.  The rejection of claims 1 and 5-14 has been withdrawn. 
Applicant's arguments filed 15,17-18, and 20 have been fully considered but they are not persuasive. The claims are not allowable over the prior art as applied below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is dependent on claim 24, however, there is no claim 24. It is believed that claim 23 should depend on claim 22. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papple et al. (US 10267521) in view of Cunha et al. (US 20160273772).
Regarding independent claim 15, Papple teaches a combustor 16 for a gas turbine engine 10, the combustor comprising: 
an annular outer shell 20b and an annular inner shell 20a radially spaced from the outer shell; 
a bulkhead 24 connecting the outer shell to the inner shell; and 
a heat shield 30 panel having a first surface 30a facing a combustion chamber and a second surface 30b opposite the first surface, the heat shield panel mounted to the bulkhead and defining a cooling chamber G between the bulkhead and the heat shield panel, the heat shield panel having a wall 40 extending from the heat shield panel toward the bulkhead around at least a portion of a periphery of the heat shield panel, the wall including an outer circumferential wall portion and an inner circumferential wall portion, the outer circumferential wall portion including a first at least one cooling air passage 60 (fig. 3) extending between the cooling chamber and an outer cavity G (fig. 3) defined between the outer circumferential wall portion and the outer shell and the inner circumferential wall portion including a second at least one cooling air passage 60 (fig. 4) extending between the cooling chamber and an inner cavity G  (fig. 4) defined between the inner circumferential wall portion and the inner shell; 
wherein the first at least one cooling air passage is configured to purge the outer cavity by directing a first cooling air stream from the cooling chamber into the outer cavity and the second at least one cooling air passage is configured to purge the inner cavity by directing a second cooling air stream 
Papple teaches further comprising a plurality of liner panels 32a, 32b, a first liner panel of the plurality of liner panels mounted to the outer shell and a second liner panel of the plurality of liner panels mounted to the inner shell, the first liner panel having a first forward end portion at a first forward end of the first liner panel, the first forward end portion further defining the outer cavity (see figure 3), the second liner panel having a second forward end portion at a second forward end of the second liner panel, the second forward end portion further defining the inner cavity.
Papple is silent to wherein each of the first liner panel and the second liner panel include at least one effusion hole directed toward the heat shield panel.
Cunha teaches that it was known to have liner panels 128 with effusion holes 150 and directing the hole at the heat shield panel [0058].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Papple with the cooling as taught in Cunha, as it is known that cooler parts in a gas turbine engine extend the life of the parts in the engine. 
Regarding dependent claim 17, Papple view Cunha teaches the invention as claimed and discussed above. Papple further teaches wherein the heat shield panel includes: an opening 47 having an opening center axis (inherent but not labeled), the opening extending through the heat shield panel between the first surface and the second surface of the heat shield panel; and a plurality of cooling holes 60 disposed about the opening and extending through the heat shield panel between the first surface and the second surface of the heat shield panel (see figures 3 and 5), each cooling hole of the plurality of cooling holes directed, at least in part, radially inward with respect to the opening central axis; wherein the heat shield panel is free of penetrations between the plurality of cooling holes and the at least one cooling air passage (see figures 3-5).
Regarding independent claim 18, Papple teaches a method for cooling a combustor 16 for a gas turbine engine 10, the method comprising: 
providing a heat shield panel 30 mounted to a bulkhead 24 and defining a cooling chamber G between the bulkhead and the heat shield panel, the heat shield panel having a wall 40 extending from 
purging the cavity by directing a first cooling air stream, with the at least one cooling air passage, from the cooling chamber into the cavity (col. 4, ll. 44-63).
Papple is silent to further comprising directing a second cooling air stream toward the heat shield with at least one effusion hole extending through a liner panel mounted to the shell.
Cunha teaches comprising directing a second cooling air stream toward the heat shield with at least one effusion hole extending through a liner panel mounted to the shell [0058].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Papple with the cooling as taught in Cunha, as it is known that cooler parts in a gas turbine engine extend the life of the parts in the engine. 
Regarding dependent claim 20, Papple view Cunha teaches the invention as claimed and discussed above. Papple further teaches wherein the heat shield panel includes an opening 47 having an opening center axis (inherent but not labeled), the method further comprising directing a third cooling air stream radially inward (via holes 60) with respect to the opening center axis with a plurality of cooling holes extending through the heat shield.

Allowable Subject Matter
Claims 1, 5-14, and 21-22 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record is similar, in particular Cunha which directs air upstream at the heat shield. Although independent claims 15 and 18 also have that feature, they are not allowable as claim 1 is directing the cooling air stream from the cavity through the opening back towards the first surface of heat shield panel. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418.  The examiner can normally be reached on 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/CRAIG KIM/
Primary Examiner
Art Unit 3741